Citation Nr: 1623366	
Decision Date: 06/10/16    Archive Date: 06/21/16

DOCKET NO.  05-02 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUE

Entitlement to an increased (compensable) rating for service-connected left ear hearing loss, prior to January 11, 2005, on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b)(1).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from January 1962 to September 1965. He also had subsequent service in the Rhode Island National Guard and Army Reserve. 

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2004 rating decision.  In April 2004 the RO, inter alia, denied the Veteran's claim for a compensable rating for left ear hearing loss.  In May 2004, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in December 2004, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in January 2005.

By rating decision in September 2005, the RO granted service connection for right ear hearing loss.  The right and left ear hearing loss were then evaluated as bilateral hearing loss and an initial 10 percent rating was assigned, effective January 11, 2005 (the effective date of the award of service connection for right ear hearing loss).

In September 2008, the Board remanded the claims on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for scheduling of a requested Board hearing before a Veterans Law Judge.  In February 2009, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is also of record. 

In May 2009, the Board denied the claim for an increased (compensable) rating for left ear hearing loss for the period prior to January 11, 2005.  The Veteran appealed the Board's May 2009 denial to the United States Court of Appeals for Veterans Claims (Court).  In November 2010, the Court set aside the Board's May 2009 decision on this issue and remanded the matter to the Board for further proceedings consistent with the Court's decision.

In November 2011, the Board denied the claim for an increased (compensable) rating for left ear hearing loss for the period prior to January 11, 2005, on a schedular basis.  The claim for an increased rating for left ear hearing loss, prior to January 11, 2005, on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b) was remanded to the RO, via the Appeals Management Center (AMC) in Washington, DC, for additional development.  

In July 2015, a Deputy Vice Chairman of the Board granted a motion to advance this appeal on the Board's docket.  See 38 U.S.C.A. § 7107(a)(2)(C) (West 2014) and 38 C.F.R. § 20.900(c) (2015).

In August 2015, the Board denied the claims for higher initial rating for bilateral hearing loss from January 11, 2005 and for service connection for psychiatric disability, and again remanded to the RO via the AMC the claim for a higher, extra-schedular rating for left ear hearing loss prior to January 11, 2006 for further development.  After completing the requested development, the AMC continued to deny the claim (as reflected in a February 2016 SSOC) and returned the matter to the Board for further appellate consideration.

As for the matter of representation, the record reflects that the Veteran was previously represented by Vietnam Veterans of America, as reflected in a January 2003 VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative).  In August 2013, the Veteran executed a new VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative) naming Disabled American Veterans as his representative.  The Board has recognized the change in representation.  See 38 C.F.R. § 20.605 (2015).

This appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems. 


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the matter herein decided have been accomplished.

2.  For the period prior to January 11, 2005, the Veteran's bilateral hearing loss is not shown to have been so exceptional or unusual as to render impractical the application of the regular schedular standards for rating the disability.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss, prior to January 11, 2005, on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b)(1), are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (here, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112; see also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this case, February 2003 and July 2003 pre-rating letters provided notice to the Veteran regarding what information and evidence was needed to substantiate a claim for higher rating, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The letters also requested that the Veteran submit any evidence in his possession pertinent to the claim.  

Post rating, a separate March 2006 letter provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations,   Thereafter, the Veteran's claim was readjudicated in the March 2011 and February 2016 SSOCs, after he was provided with the opportunity to submit additional evidence and argument in support of his claim and to respond to the VCAA notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).  Specific to the remaining claim for  a higher, extra-schedular rating, an October 2014 SSOC set forth the provisions of 38 C.F.R. § 3.321.  Although such notice was provided in connection with the claim for a higher rating for bilateral hearing loss from January 11, 2005, as such notice has been provided, followed by development consistent with the provisions of that regulation, and reajudication, the essential fairness of the adjudication was not affected.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of VA treatment records, VA examination reports, and a November 2015 audiology opinion.  Also of record and considered in connection with the appeal is the transcript of the February 2009 Board hearing, as well as written statements provided by the Veteran, as well as his wife, a friend, and his former and current representatives, on his behalf.  The Board finds that no additional AOJ action on the remaining claim on appeal, prior to appellate consideration, is required. 

As for the Veteran's February 2009 Board hearing, the Board notes that the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned VLJ.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or VLJ who chairs a hearing to fulfill two duties:  (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, the Board finds that there has been substantial compliance with the duties set forth in 38 C.F.R. 3.103(c)(2), and that the hearing was legally sufficient.
Here, during the February 2009 hearing, the undersigned VLJ identified the issues on appeal, which then included an increased rating claim for left ear hearing loss.  Pertinent to this issue, information was solicited regarding the severity of the Veteran's hearing loss, with the Veteran describing the effect his hearing loss had on his everyday life.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim[s]" were also fully explained.  See Bryant, 23 Vet. App. at 497.  Although the submission of specific evidence was not explicitly suggested, any omission in this regard was cured by the further development subsequently conducted pursuant to the Board's November 2011 and August 2015 remands.

The Board also finds that, with respect to the remaining matter on appeal, there has been substantial compliance with Board's prior remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  As discussed above, the Veteran was provided notice of the provisions of 38 C.F.R. § 3.321 in October 2014.  Moreover, the Veteran was afforded opportunity to present information and/or evidence pertinent to the remaining claim on appeal.  An audiology opinion addressing the functional effects of the Veteran's left ear hearing loss, prior to January 11, 2005, was obtained in November 2015; and, although not specifically requested, as discussed below, the AOJ obtained, from the appropriate first line authority, an administrative determination addressing the matter of the Veteran's entitlement to an increased, extra-schedular rating for left hearing loss prior to January 11, 2005.  Moreover, following such development, the AOJ re-adjudicated the claim in the February 2016 SSOC, as the Board instructed in the August 2015 Remand.  Thus, the Board finds that, as the AOJ complied with the remand directives, and that the purposes of prior remand directives were fulfilled.  No further action in this regard is required.

In summary, the duties imposed by the VCAA have been considered and satisfied. The Veteran has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. at 5537, 543 (rejecting the argument that the Board lacks legal authority to consider harmless error); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

II.  Analysis

Under the applicable criteria, ratings for hearing loss are determined in accordance with the testing results obtained on audiological evaluation.  Ratings for hearing impairment range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometric tests in the frequencies 1000, 2000, 3000, and 4000 cycles per seconds.  To evaluate the degree of disability from hearing impairment, the rating schedule establishes eleven auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R. § Diagnostic Code 6100 (2015).

If impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the non-service-connected ear will be assigned a Roman Numeral designation for hearing impairment of I.  38 C.F.R. § 4.85.

Hearing tests will be conducted without hearing aids, and the results of above-described testing are charted on Table VI and Table VII.  See 38 C.F.R. § 4.85.

VA's rating schedule will apply unless there are exceptional or unusual factors, which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Under those circumstances, where the schedular evaluations are found to be inadequate, a veteran may be awarded a rating higher than that encompassed by the schedular criteria. 38 C.F.R. § 3.321(b)(1).  According to the regulation, an extra-schedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  Id.; see also Fanning v. Brown, 4 Vet. App. 225, 229 (1993); 38 C.F.R § 3.321(b)(1). 

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher, 4 Vet. App. at 60; see also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008). 

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  See 38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

As noted in the introduction above, the Board has already adjudicated the matter of entitlement to a compensable rating for left ear hearing loss prior to January 11, 2005 on a schedular basis, and determined that a compensable rating is not warranted.  Thus, the only matter remaining for consideration is whether a compensable for left ear hearing loss, prior to January 11, 2005, is warranted on an extra-schedular basis.  However, considering the pertinent evidence of record in light of the above, the Board finds that a higher, extra-schedular rating for left ear hearing loss prior to January 11, 2005 must be denied.

In January 2003, the Veteran filed the current claim for an increased rating for left ear hearing loss.  In his claim, the Veteran asserted that his left ear hearing loss had "steadily worsened to such a degree as to render hearing extremely difficult."  During the February 2009 Board hearing, the Veteran testified that when more than one person is speaking to him, he experiences significant difficulty hearing.  See the February 2009 Board hearing transcript, pg. 6.  He stated that he must routinely ask other people to repeat themselves.  Id.

VA audiology records dated in January 2003 document pure tone thresholds demonstrating profound sensorineural hearing loss at 3000 to 8000 hertz in the left ear.  A word recognition score of 48 percent was noted for the left ear.

The Veteran was afforded a VA audiology examination in April 2004.  The results of audiometric and speech discrimination testing at that time were considered in the Board determining that, for the period prior to January 11, 2005, a noncompensable, schedular rating for left ear hearing loss was warranted under 38 C.F.R. § 4.85, Diagnostic Code 6100.

However, as noted by the Court in the November 2010 Memorandum Decision, in the April 2004 VA audiological evaluation report, the audiologist did not discuss the functional effects of the Veteran's left ear hearing loss, - which are pertinent to determining whether the procedures for referral of the claim for consideration of an extra-schedular rating, pursuant to 38 C.F.R. § 3.321, are invoked.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).

Therefore, in August 2015, the Board remanded the extra-schedular claim to obtain medical comment as to functional impact of his left ear hearing loss prior to January 11, 2005.  Specifically, the examiner was asked to fully describe the functional effects of the Veteran's left ear hearing loss on his daily activities and employment, for the period from January 30, 2002 (one year prior to filing of the claim for increase) to January 11, 2005.  On remand, such opinion was obtained in November 2015.

The VA examiner reviewed the Remand instructions, as well as the evidence of record, and provided the following:

Audiology test results . . . show Veteran to have hearing loss, which poses challenges for him to hear and understand normal conversational level speech.  Speech recognition abilities are good bilaterally without visual and contextual cues.  The Americans with Disabilities Act (ADA) has provisions that a person not be discriminated against on the basis of disability.  In terms of hearing, under the ADA an employer would make reasonable accommodations as necessary to facilitate communication, provide for a safe work environment, etc.  Vocational Rehabilitations offers counseling and other services to assist people in securing employment, including deaf and hard-of-hearing individuals.  Veteran would be expected to have significant difficulty hearing even with his hearing aids in adverse listening environments (i.e., background noise, on the telephone, in large groups, in reverberant environments).  However, with binaural amplification, use of visual and contextual cues, and ADA accommodations as appropriate, Veteran would be expected to be able to obtain and/or maintain gainful employment and to be employable in a physical or sedentary capacity in non-adverse listening environments.  This applies to both the period of 2001-2005 through the most recent testing in 2013.

Additionally, following receipt of the requested opinion, in accordance with the provisions of 38 C.F.R. § 3.321(b), the AOJ also obtained an opinion from VA's Director of Compensation Service (Director) as to the matter of the Veteran's entitlement to a higher, extra-schedular rating for left ear hearing loss prior to January 11, 2005.  In a February 2016 Advisory Opinion, the Director determined that, "[i]n this case, no unusual or exceptional disability pattern has been demonstrated that would render application of the regular rating criteria as impractical" under Thun v. Peake, 22 Vet. App. 111 (2008).  The Director further explained that, based on a review of the record, the evidence did not reveal entitlement to an evaluation in excess of the assigned noncompensable disability rating, as the rating adequately contemplated the Veteran's level of left ear hearing loss.  Id.  The Board agrees.

With respect to the first prong of Thun, the Board acknowledges the statements of the Veteran, his wife and his friend.  Generally, such statements indicate the Veteran's impaired ability to hear when multiple people are speaking, and that he must regularly ask others to repeat themselves when communicating.  As such appears to be the type of impairment experienced by most members of the general population with hearing loss, arguably, such level of impairment was considered when the tables for evaluating hearing loss were established, and, thus, is contemplated in the applicable schedular criteria.  

However, the Board also acknowledges the VA examiner's comments regarding the Veteran's difficulty understanding normal conversational speech, and that, the Veteran would be expected to have significant difficulty hearing, even with his hearing aids, in adverse listening environments (i.e., background noise, on the telephone, in large groups, in reverberant environments).  Even if, given the mechanical nature of deriving ratings for hearing loss, the Board was to find that the applicable schedular criteria does not contemplate any of the additionally described factors, and that, accordingly, the first requirement under Thun are met, the Board must also find that the evidence, as a whole, does not support a finding of exceptional or unusual factors associated with the disability, such as marked interference with employment, or repeated hospitalization-factors specifically delineated in the regulation as indicative of an exceptional or unusual disability picture.

To that end, the evidence of record demonstrates that the Veteran is retired.  See the Veteran's Application for Increased Compensation Based on Unemployability received November 2009.  He has alleged that he is unable to work due to his service-connected back disability, and has been granted a total disability rating based upon individual unemployability (TDIU), effective November 18, 2009, due to impairment associated with his service-connected back disability.  See February 2010 Rating Decision.  Critically, there is no evidence or allegation, whatsoever, to indicate that the Veteran's left ear hearing loss was a factor in his retirement, or that the disability compromised or otherwise adversely impacted his employment when he was working.  Moreover, in the November 2015 VA opinion, the VA examiner specifically indicated that the Veteran was able to obtain and maintain gainful employment prior to January 11, 2005 despite his left ear hearing loss.  

Accordingly, the Board finds that there simply is no persuasive evidence to support a finding that the Veteran's left ear hearing loss has resulted in marked interference with employment at any pertinent point prior to January 11, 2005.  The Board further notes that that the evidence does not indicate frequent treatment-much less, frequent hospitalization-for  the Veteran's service-connected left ear hearing loss, or showing that the disability otherwise rendered the application of the regular schedular standards impractical prior to January 11, 2005.

Additionally, the Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir., 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  Here, however, the appeal only involves evaluation of left ear hearing loss, on an extra-schedular basis, prior to January 11, 2005, appropriately evaluated as a single disability.  As the Board has fully considered the functional effects of the Veteran's left ear hearing loss in evaluating the disability, and the evaluation of multiple service-connected disabilities is not presently at issue, the Board finds that the holding of Johnson is inapposite here.

For all the foregoing reasons, the Board finds that the claim for an increased (compensable) rating for left ear hearing loss prior to January 11, 2005, on an extra-schedular basis pursuant to 38 C.F.R. § 3.321, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against this claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An increased (compensable) rating for left ear hearing loss, prior to January 11, 2005, on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b)(1), is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


